Court of Appeals, State of Michigan

                                              ORDER
                                                                            Stephen L. Borrello
In re S. KANJIA, Minor                                                       Presiding Judge

Docket No.    320055                                                        Deborah A. Servitto

LC No.        11-053881-NA                                                  Douglas B. Shapiro
                                                                              Judges


              The Court orders that the October 21, 2014 opinion is hereby AMENDED. The signature
block on page 11 of the slip opinion shall now read as follows: Douglas B. Shapiro, Stephen L Borrello,
and Deborah A. Servitto.

              The Clerk is directed to provide a copy of this order to the Reporter's Office so the
change can be incorporated into the opinion during the publishing process.

              In all other respects, the October 21 , 2014 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                OCT 23 2014
                                       Date